DETAILED ACTION
This action is responsive to the application No. 16/519,246 filed on July 23, 2019. The objection to the specification and the objection to claims 6, 11, and 14 are withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-9, 11, 12, 14, 15, and 21-28 are currently pending and being considered in the Office Action. Claims 2, 10, 13, and 16-20 are cancelled. Claims 21-28 are newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “protective blocking layer has a first thickness at a bottom portion of the protective blocking layer greater than a second thickness at a top portion of the protective blocking layer” recited in claims 3 and 12 and the “protective blocking layer has a first thickness at a bottom portion of the protective blocking layer less than a second thickness at a top portion of the protective blocking layer” recited in claims 21 and 25 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I-A paragraph [0063] (which appears to correspond most closely to claims 3, 4, and 12) directed to a memory cell device wherein a protective blocking layer has a first thickness at a bottom portion of the protective blocking layer greater than a second thickness at a top portion of the protective blocking layer. (Emphasis added)
Species I-B paragraph [0064] (which appears to correspond most closely to claims 21, 22, 25) directed to a memory cell device wherein a protective blocking layer has a first thickness at a bottom portion of the protective blocking layer less than a second thickness at a top portion of the protective blocking layer. (Emphasis added)
The species are independent or distinct because “a memory cell device wherein a protective blocking layer has a first thickness at a bottom portion of the protective blocking layer greater than a second thickness at a top portion of the protective blocking layer” and “a memory cell device wherein a protective blocking layer has a first thickness at a bottom portion of the protective blocking layer less than a second thickness at a top portion of the protective blocking layer” are mutually distinct from one another in the disclosure of the invention. In addition, these species are not obvious variants of each other based on the current record.
Further, this application contains claims directed to the following patentably distinct species:
Species II-A paragraph [0061] (which appears to correspond most closely to claims 5, 6, 14, and 26) directed to a memory cell device wherein a channel layer has a first dopant concentration at a bottom portion of the channel layer greater than a second dopant concentration at a top portion of the channel layer. (Emphasis added)
Species II-B paragraph [0061] (which appears to correspond most closely to claims 23, 24, 27, and 28) directed to a memory cell device wherein a channel layer has a first dopant concentration at a bottom portion of the channel layer less than a second dopant concentration at a top portion of the channel layer. (Emphasis added)
The species are independent or distinct because “channel layer has a first dopant concentration at a bottom portion of the channel layer greater than a second dopant concentration at a top portion of the channel layer” and “channel layer has a first dopant concentration at a bottom portion of the channel layer less than a second dopant concentration at a top portion of the channel layer” are mutually distinct from one another in the disclosure of the invention. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 7-9, 11, and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

During a telephone conversation with Keith Taboada on March 2, 2021, a provisional election was made with traverse to prosecute the invention of Species I-A and II-A, claims 3-6, 12, and 14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 21-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS submitted on October 30, 2020 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baraskar (U.S. Pub # 2018/0033794) of record (IDS) in view of Kim (IEEE Electron Device Lett., 2017) and Waite (U.S. Pub # 2015/0017772) of record (IDS).
Regarding independent Claim 1, Baraskar teaches a memory cell device, comprising: 
a film stack (Fig. 14: WL0-WL7 & D0-D10, paragraphs [0063] & [0078]) comprising alternating pairs of dielectric layers (D0-D10) and conductive structures (WL0-WL7) horizontally formed on a substrate (Fig. 14: 201, paragraph [0045]); and 
a channel structure (Fig. 14: 695-699, paragraph [0056]) formed in the film stack (1214), the channel structure (695-699) comprising: 
a channel layer (699) comprising a semiconductor material (paragraph [0097]); 
a first dielectric layer (698) disposed along a sidewall of the channel layer (699), the first dielectric layer (698) comprising an oxide (paragraph [0058]); 
a second dielectric layer (697) disposed along a sidewall of the first dielectric layer (698), the second dielectric layer (697) comprising a nitride (paragraph [0088]); and 

Baraskar is silent with respect to the channel layer having a gradient dopant concentration and a gradual change in thickness along a vertical stacking of the film stack. 
	Kim discloses a memory cell device, comprising:
a film stack (Fig. 1: WL1-WL23 & gray region between “GATE,” see “Spacer Length,” p. 1375 column 2 lines 17-19) comprising alternating pairs of dielectric layers (gray “Spacer” region) and conductive structures (WL1-WL23) horizontally formed; 
	a channel layer (Fig. 1: blue region, see “Channel Thickness,” p. 1375 column 2 lines 22-25) having a gradual change in thickness (p. 1376 column 1 lines 5-7) along a vertical stacking of the film stack (WL1-WL23 & gray “Spacer” region).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “channel layer having a gradual change in thickness along a vertical stacking of the film stack” teachings of Kim to the device of Baraskar because Kim discloses in p. 1376 column 2 that in a tapered vertical NAND device, the channel area at the bottom cell is smaller than that at the top cell. Since Baraskar teaches a tapered vertical NAND device, it would therefore be obvious to one of ordinary skill in the art that the channel at the bottom cell would be smaller than that at the top cell.
Baraskar as modified by Kim is silent with respect to the channel layer having a gradient dopant concentration.
	Waite discloses a memory cell device, comprising:
	a channel layer (Fig. 1: 147, paragraph [0020]) having a gradient dopant concentration (paragraphs [0023] & [0028]).

Regarding Claim 3, Baraskar as previously modified teaches the memory cell device of claim 1, wherein the protective blocking layer (696) has a first thickness at a bottom portion (Fig. 14, [0110]: “7 nm at the bottom”) of the protective blocking layer (696) greater than a second thickness at a top portion (Fig. 14, [0110]: “5 nm at the top”) of the protective blocking layer (696).
Regarding Claim 4, Baraskar as previously modified teaches the memory cell device of claim 3, wherein the first thickness (“7 nm”) is between about 5 % and about 80 % greater than the second thickness (“5 nm”).
Regarding Claim 7, Baraskar as previously modified teaches the memory cell device of claim 1, wherein the channel layer (699) is a doped silicon containing layer, group Ill-V material, IGZO or gallium oxide material (paragraphs [0096] & [0098]).
Regarding Claim 8, Baraskar as previously modified teaches the memory cell device of claim 1, wherein the protective blocking layer (696) is a dielectric layer (paragraph [0056]).
Regarding Claim 11, Baraskar teaches a memory cell device, comprising: 
a film stack (Fig. 14: WL0-WL7 & D0-D10, paragraphs [0063] & [0078]) comprising alternating pairs of dielectric layers (D0-D10) and conductive structures (WL0-WL7) horizontally formed on a substrate (Fig. 14: 201, paragraph [0045]); and 
a channel structure (Fig. 14: 695-699, paragraph [0056]) formed in the film stack (1214), the channel structure (695-699) comprising: 
a channel layer (699); 
a dielectric layer (698) disposed along a sidewall of the channel layer (699); and 

Baraskar is silent with respect to the channel layer having a gradient dopant concentration and a gradual change in thickness along a vertical stacking of the film stack.
Kim discloses a memory cell device, comprising:
a film stack (Fig. 1: WL1-WL23 & gray region between “GATE,” see “Spacer Length,” p. 1375 column 2 lines 17-19) comprising alternating pairs of dielectric layers (gray “Spacer” region) and conductive structures (WL1-WL23) horizontally formed; 
	a channel layer (Fig. 1: blue region, see “Channel Thickness,” p. 1375 column 2 lines 22-25) having a gradual change in thickness (p. 1376 column 1 lines 5-7) along a vertical stacking of the film stack (WL1-WL23 & gray “Spacer” region).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “channel layer having a gradual change in thickness along a vertical stacking of the film stack” teachings of Kim to the device of Baraskar because Kim discloses in p. 1376 column 2 that in a tapered vertical NAND device, the channel area at the bottom cell is smaller than that at the top cell. Since Baraskar teaches a tapered vertical NAND device, it would therefore be obvious to one of ordinary skill in the art that the channel at the bottom cell would be smaller than that at the top cell.
Baraskar as modified by Kim is silent with respect to the channel layer having a gradient dopant concentration.
	Waite discloses a memory cell device, comprising:
	a channel layer (Fig. 1: 147, paragraph [0020]) having a gradient dopant concentration (paragraphs [0023] & [0028]).

Regarding Claim 12, Baraskar as previously modified teaches the memory cell device of claim 11, wherein the protective blocking layer (696) has a first thickness at a bottom portion (Fig. 14, [0110]: “7 nm at the bottom”) of the protective blocking layer (696) greater than a second thickness at a top portion (Fig. 14, [0110]: “5 nm at the top”) of the protective blocking layer (696).

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baraskar (U.S. Pub # 2018/0033794) of record (IDS) in view of Kim (IEEE Electron Device Lett., 2017) and Waite (U.S. Pub # 2015/0017772) of record (IDS) as applied to claims 1 and 11 above, and further in view of Oh (Microelectronics J., 2018).
Regarding Claims 5 and 14, Baraskar as previously modified by Kim and Waite teaches the memory cell device of claims 1 and 11, and is silent with respect to wherein the channel layer has a first dopant concentration at a bottom portion of the channel layer greater than a second dopant concentration at a top portion of the channel layer.
	Oh discloses a memory cell device wherein the threshold voltage of a cell at the top of a tapered channel has a lower value than that of a cell at the bottom of a tapered channel (Fig. 6, p. 4, section 3.2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “channel layer has a first dopant concentration at a bottom portion of the channel layer greater than a second dopant concentration at a top portion of the channel layer” teachings to the device of Baraskar as previously modified by Kim and 
Regarding Claim 6, Baraskar as previously modified teaches the memory cell device of claim 5, and is silent with respect to wherein the first dopant concentration is between about 200 % and about 400 % greater than the second dopant concentration.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the first dopant concentration relative to the second dopant concentration in order to optimize the threshold voltage for all charge traps along the vertical channel, as disclosed by Waite in paragraph [0028] so as to arrive at the limitations of claim 6. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed first dopant concentration relative to the second dopant concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baraskar (U.S. Pub # 2018/0033794) of record (IDS) in view of Kim (IEEE Electron Device Lett., 2017) and Waite (U.S. Pub # 2015/0017772) of record (IDS) as applied to claims 1 and 11 above, and further in view of Zhang (U.S. Pub # 2018/0233513) of record.
Regarding Claim 9, Baraskar as previously modified teaches the memory cell device of claim 1, wherein the protective blocking layer (696) is at least one of SiO2, SiON, SiCON, or SiOC (paragraph [0058]).
Baraskar is silent with respect to wherein the channel layer is a doped polysilicon layer.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “channel layer is a doped polysilicon layer” teachings of Zhang to the device of Baraskar as previously modified because Baraskar discloses in paragraphs [0096] & [0098] that a channel may be formed of doped amorphous silicon. Zhang discloses in paragraphs [0213] & [0217] that a channel may be formed of either amorphous silicon or polysilicon. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding Claim 15, Baraskar as previously modified teaches the memory cell device of claim 11, wherein the protective blocking layer is at least one of SiO2, SiON, SiCON, SiN, SiC or SiOC (paragraph [0058]).
Baraskar is silent with respect to wherein the channel layer is a doped polysilicon layer.
Zhang discloses a memory cell device wherein the channel layer (Fig. 32A: 60A, paragraph [0094]) is a doped polysilicon layer (paragraphs [0213] & [0217]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “channel layer is a doped polysilicon layer” teachings of Zhang to the device of Baraskar as previously modified because Baraskar discloses in paragraphs [0096] & [0098] that a channel may be formed of doped amorphous silicon. Zhang discloses in paragraphs [0213] & [0217] that a channel may be formed of either amorphous silicon or polysilicon. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 and claims dependent therefrom have been considered but are moot because the new ground of rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892